DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 6/20/22.
Claims 1-38 have been cancelled.  Claims 39-57 are new and have been rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/20/22 has been entered.  
Withdrawn Rejections
The  103 rejections of claims 1-38 have been withdrawn due to the cancellations of the claims. 
Claim Rejections - 35 USC § 103
Claims 39-54, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2008/0311245) in view of Kensch et al. (US 2008/0064064) and Bai et al. CN 103525792 Derwent Abstract.
Regarding Claims 39 and 40:  Silver discloses a method of making soluble coffee extract [abstract].  Silver discloses combining roasted and ground coffee with water and adding a hydrolase enzyme [abstract].  Silver discloses that the hydrolase enzyme can be a mannanase [0017].  Silver discloses exposing the mixture to a temperature of about 20°C to about 90°C and preferably about 50°C to about 60°C [abstract].  Silver discloses separating the soluble coffee extract as a permeate [abstract].
Silver does not explicitly disclose, wherein the mannanase is GH5 endo-beta- 1,4-mannanse and has at least activity has at least 99% sequence identity to SEQ ID NO: 3.
Kensch discloses mannans as a type of hemicellulose and discloses its presence in coffee beans [0003; 0004].  Kensch discloses that β-mannanase is a major endo-acting enzyme “involved in the degradation of hemicellulose” [0005].  Kensch discloses mannanase as useful in coffee extraction [0002; 0017; 0297m].  Kensch also discloses wherein the mannanase can be an endo-beta 1,4 mannanase  [0006].
Bai discloses Seq ID 1: which has 100% sequence identity to Seq Id 3 of the instant invention.  Bai discloses the mannanase as useful in food production and that the enzyme is highly specific [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the mannanase of Silver for endo-beta 1,4 mannanase as in Bai since Kensch discloses mannase and useful in coffee extraction and Bai discloses the claimed endo-beta 1,4 mannanase as highly specific and would therefore further improve the coffee solid preparation.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claim 41:  Silver discloses using the enzymes at a temperature of 20°C to 90°C as in claim 39.   Bai discloses the enzyme as high temperature [abstract].  Although, Silver and Bai do not explicitly disclose the term thermostable, it would have been obvious that the enzymes of Silver were thermostable since they have the ability to be used at high temperatures.
Further, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, it would have been obvious that the enzyme would have been thermostable since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 42:  Silver as modified discloses as discussed above in claim 39.  Silver does not disclose wherein the enzyme having mannanase activity has a melting temperature (Tm) determined by Differential Scanning Calorimetry (DSC) of at least 80°C.
Although, Silver does not explicitly disclose the claim limitation, it would have been obvious that the enzymes of Silver would have had the melting temperature, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, and is therefore the same enzyme and since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claims 43-46:  Silver as modified discloses as discussed above in claim 39.  Silver discloses that the incubation is performed for about 1 to 24 hours [0033].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 47-51:  Silver as modified discloses as discussed above in claim 39.  Silver discloses exposing the mixture with enzyme to a temperature of about 20°C to about 90°C to treat the coffee [abstract].  
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 52: Silver discloses as discussed above in claim 39. Silver does not explicitly disclose wherein the coffee extract obtained in step (b) comprises at least 100% more dry matter than a coffee extract prepared by a similar method without the addition of GH5 endo-beta-1,4-mannanase.
However, the method disclosed in Silver as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding Claim 53:  Silver discloses as discussed above in claim 39.  Silver further disclose that cellulase and galactanase can be added and incubated with the water roasted and ground coffee beans and mannanase [0017; 0033]. 
Regarding Claim 54:  Silver discloses as discussed above in claim 39.  Silver further discloses that the roast and ground coffee can be previously extracted [0019; 0021].
Regarding Claim 56:  Silver discloses as discussed above in claim 54.  Silver further discloses milling after extraction and before incubating with an enzyme [0026].
Regarding Claim 57:  Silver discloses as discussed above in claim 54.  Silver does not explicitly disclose wherein at least 8% by weight of the dry matter of the coffee beans obtained after the one or more first extractions is recovered in the coffee extract obtained in step (b).  However, the method disclosed in Silver as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2008/0311245) in view of Kensch et al. (US 2008/0064064) and Bai et al. CN 103525792 Derwent Abstract as applied to claim 54 above and in further view of Colton (US 4,983,408).
Regarding Claim 55:  Silver as modified discloses as discussed above in claim 54.  
Silver does not disclose steam explosion after the one of more first extraction and before step (a).
Colton discloses that the coffee extract is subjected to steam explosion after extraction and before enzymatic treatment [col. 3, lines 57-68].  Colton discloses that the steam explosion helps increase the yield of soluble solids and removes bitterness [col. 3, lines 1-5]  Colton discloses that the steam explosion increases “the ability of the hydrolyzing enzyme to effect solubilization” [col. 3, lines 1-38].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Silver to include a step of steam explosion as in Colton in order to help remove bitterness and to increase the yield of soluble solids.
Claims 39-47, 52, 54, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Colton (US 4,983,408) in view of Kensch et al. (US 2008/0064064) and Bai et al. CN 103525792 Derwent Abstract.
Regarding Claims 39, 40, and 47:  Colton discloses a method of making a coffee extract [abstract].  Colton discloses providing roast and ground coffee and extracting the ground roast coffee [col. 3, lines 57-61].  Colton discloses adding water and an enzyme to extracted coffee [col. 4, lines 1-4; col. 6, lines 5-10].  Colton discloses the hydrolysis taking place at temperatures of about 30 to 60°C [claim 8].  Colton discloses hemicellulases [col. 3, lines 44-47] 
Colton does not explicitly disclose GH5 endo-beta 1,4 mannanase having at least 99% sequence Identity to Seq ID 3.
Kensch discloses mannans as a type of hemicellulose [0003].  Kensch discloses that β-mannanase is a major endo-acting enzyme “involved in the degradation of hemicellulose” [0005].  Kensch discloses mannanase as useful in coffee extraction [0002; 0017].  Kensch also discloses wherein the mannanase can be an endo-beta 1,4 mannanase  [0004].
Bai discloses Seq ID 1: which has 100% sequence identity to Seq Id 3 of the instant invention.  Bai discloses the mannanase as useful in food production and that the enzyme is highly specific [abstract].
At the effective filing date of  the invention it would have been obvious to one of ordinary skill in the art to modify the hemicellulase of Colton for mannanase of Kensch since Kensch discloses that mannanase degrades hemicelluloses and is therefore a type of hemicellulose and is useful for the degradation of coffee substrates.  
Further, it would have been obvious to one of ordinary skill in the art to further modify the mannanase of Colton for the highly specific endo -beta 1,4, mannanase of Bai in order to improve the coffee solid preparation.
Regarding the temperature, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claim 41:  Colton discloses as discussed above in claim 39.   Bai discloses the enzyme as high temperature [abstract].  Although, Colton and Bai do not explicitly disclose the term thermostable, it would have been obvious that the enzyme of modified Colton was thermostable since they have the ability to be used at high temperatures.
Further, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, it would have been obvious that the enzyme would have been thermostable since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 42:  Colton as modified discloses as discussed above in claim 39.  Colton does not disclose wherein the enzyme having mannanase activity has a melting temperature (Tm) determined by Differential Scanning Calorimetry (DSC) of at least 80°C.
Although, Colton does not explicitly disclose the claim limitation, it would have been obvious that the enzymes of Colton would have had the melting temperature, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, and is therefore the same enzyme and since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claims 43-46:  Colton as modified discloses as discussed above in claim 39.  Silver discloses that the incubation is performed for about 1 to 6 hours [claim 8].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 52: Colton discloses as discussed above in claim 39.  Colton does not explicitly disclose wherein the coffee extract obtained in step (b) comprises at least 100% more dry matter than a coffee extract prepared by a similar method without GH5 endo beta 1,4 mannanase.
However, the method disclosed in Colton as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding Claim 54:  Colton discloses as discussed above in claim 39.  Colton discloses at least one extraction before step (a) 
Regarding Claim 55:  Colton discloses as discussed above in claim 54 and further discloses that the coffee extract is subjected to steam explosion after extraction and before enzymatic treatment [col. 3, lines 6-19, 62-68].
Regarding Claim 57:  Colton discloses as discussed above in claim 32.  Colton does not explicitly disclose wherein at least 8% by weight of the dry matter of the coffee beans obtained after the one or more first extractions is recovered in the coffee extract obtained in step (b).  However, the method disclosed in Colton as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Response to Arguments
The  103 rejections of claims 1-38 have been withdrawn due to the cancellations of the claims. 
On pages 5-6, the Applicants assert that “one of ordinary skill in the art would not have been motivated to arrive at the method of preparing a coffee extraction with a reasonable expectation of success” using the combination of Silver and Bai.  The Applicants assert this because Bai does not disclose making an aqueous coffee extract
The Examiner disagrees because Bai discloses the same bacteria as claimed and it has been held that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since Bai teaches the claimed strain of bacteria including the sequence identity, it would have been obvious that the bacteria would have achieved the same asserted or argued features.  Further Bai asserts that the enzyme is highly specific and useful in food production.
On page 6, the Applicants assert that the mannanase of Silver is Mannaway and that the Applicants have demonstrated that Mannaway does not give the same results as in the claimed mannanase.
The Examiner notes that the mannanase of Silver was modified with Bai which discloses a mannanase having the same sequence identity as the instantly claimed mannanase.
On pages 6-7,  the Applicants also assert that the results of using the claimed enzyme is unexpected in that the enzyme results in increased soluble solids.
The Examiner maintains that it would have been obvious to modify the method of Silver to include the claimed mannanase since Bai discloses it as a highly specific mannanase and its usefulness in food.  It would have been obvious to use a mannanase having a high specificity in order to better target the mannan portions of the coffee.
The Examiner also notes that given the experiment, in Table 9, the solubilization of coffee solids at 90°C are the same with both enzymes being at 3% at 2 hours and 8% at 24 hours.  The claims call for an extraction temperatures of at least 65°C; 90°C falls within that range.  Applicants’ results are not unexpected.
Sreekrishna which was previously disclosed as pertinent prior art discloses mannanases in treating coffee to make the coffee more freeze dried tolerant in that it does not form a gel [col. 19, lines 24-31] which is indicative of mannanase being known to increase solubility.
On page 10, the Applicants assert that it would not have been obvious to modify the mannanase of Colton with the mannanase of Bai because Bai does not teach or suggest the use of Bai to make a soluble coffee extract.  The Applicants also assert that the results of using the claimed enzyme is unexpected in that the enzyme results in increased soluble solids.
The Examiner maintains that it would have been obvious to modify the method of Colton to include the claimed mannanase since Bai discloses it as a highly specific mannanase and its usefulness in food.  It would have been obvious to use a mannanase having a high specificity in order to better target the mannan portions of the coffee.
The Examiner also maintains the rejections for the reasons discussed under Silver.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia C Turner/Primary Examiner, Art Unit 1793